Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2022 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 17/505,402 citations from US 2022/0055,905 submitted in the IDS filed 4/14/2022 in view of Constantino et al WO2018/16510).   The ‘402 application claims a silicon-carbon composite comprising a porous carbon scaffold with a pore volume wherein the microporosity is greater than 80% microporosity; a silicon content of 30% to 60% by weight; a surface area less than 30 m2/g; a capacity greater than 900 mAh/g; and a phi of greater than or equal to 0.12 (see Claim 1).   The ‘402 application further teaches a Z of less than 5 (see [0080]).
Differences between the present claims and the ‘402 application including amorphous carbon scaffold, DPv90 less 50 nm; amorphous silicon embedded within the pore volume and average Coulombic efficiency of greater than or equal to 0.9980 as measured in a half-cell are all disclosed in Costantino.  Constantino further suggests that the limitations are advantageous to producing a silicon-impregnated carbon material exhibiting remarkable durability with respect to intercalation of lithium (See Page 1, Ln 16-19) and with improved electrochemical performance in electrodes (see Page 4, Ln 31-33).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the silicon-carbon composite as disclosed by the ‘402 application where the composite comprises the amorphous carbon scaffold, DPv90 less 50 nm; amorphous silicon embedded within the pore volume and average Coulombic efficiency as disclosed by Costantino to produce electrodes with improved electrochemical performance and durability.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 17/336,104 citations from US 2022/059818 submitted in the IDS filed 4/14/2022 in view of Constantino et al WO2018/16510).   The ‘102 application claims a silicon-carbon composite comprising a porous carbon scaffold with a pore volume wherein the microporosity is greater than 80% microporosity; a silicon content of 30% to 60% by weight; a surface area less than 30 m2/g; a capacity greater than 900 mAh/g; a Z less than 10; and a phi of greater than or equal to 0.12 (see Claim 1).   
Differences between the present claims and the ‘402 application including amorphous carbon scaffold, DPv90 less 50 nm; amorphous silicon embedded within the pore volume and average Coulombic efficiency of greater than or equal to 0.9980 as measured in a half-cell are all disclosed in Costantino.  Constantino further suggests that the limitations are advantageous to producing a silicon-impregnated carbon material exhibiting remarkable durability with respect to intercalation of lithium (See Page 1, Ln 16-19) and with improved electrochemical performance in electrodes (see Page 4, Ln 31-33).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the silicon-carbon composite as disclosed by the ‘104 application where the composite comprises the amorphous carbon scaffold, DPv90 less 50 nm; amorphous silicon embedded within the pore volume and average Coulombic efficiency as disclosed by Costantino to produce electrodes with improved electrochemical performance and durability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        10/22/2022